Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-3, in the reply filed on January 24, 2022 is acknowledged.
The requirement is still deemed proper and is therefore made FINAL.
Accordingly, claims 4-14 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Drawings
The drawings were received on March 2, 2021.  These drawings are acceptable.

Specification
The disclosure is objected to because of the following informalities: 
	page 1, [0001], line 1, the word “priority” should be amended to the word -- benefit --.

	page 5, line 18, the word “electroylte” should be amended to the word -- electrolyte --.

Appropriate correction is required.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1
	line 5, the word “dixoide” should be amended to the word -- dioxide --.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3
	lines 1-2, recite “wherein the process can occur in a portable vessel”.
	Claim 1, line 4, recites “a vessel”.
	It is unclear from the claim language what the relationship is between the vessel and the portable vessel.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

I.	Claims 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/192515 (‘515) in view of Bulan (US Patent Application Publication No. 2021/0348286 A1) and CN 103977155 (’155).
	Regarding claim 1, WO ‘515 teaches a process for providing unlimited source of ethanol based, liquid disinfectant for use directly onto human hands or onto hand wipes, comprising: 
- placing a carbon nanospike catalyst which is doped with nitrogen (= the carbon nanospikes are doped with a dopant selected from nitrogen, boron, or phosphorous) [page 4, [0020]] and a copper catalyst (= the electrocatalyst includes carbon nanospikes and copper-containing nanoparticles residing on and/or embedded between the carbon nanospikes) [page 4, [0017]] in a vessel (= an electrochemical cell 10) [page 11, [0042]]; 
- providing a source into the vessel for carbon dioxide and water (= CO2 in an aqueous solution) [page 11, [0041]]; 
- providing a means (= for example, the voltage can be applied using a potentiostat 26) [page 13, [0046]] for an electrochemical process to create ethanol which is initiated by a means for a power source in the vessel (= 2CO2 + 9H2O + 12e- → C2H5OH + 12OH-   Eo = 0.084 V vs. SHE) 

[page 14, [0049]]; and, 
The process of WO ‘155 differs from the instant invention because WO ‘155 does not disclose the following:
	a.	Providing a source into the vessel for water vapor.
	WO ‘515 teaches that before introducing the CO2 gas into the vessel 16, the CO2 gas may be humidified with water by passing the gas through a bubbler to minimize the evaporation of the electrolyte (page 12, [0043]).
	Bulan teaches that:
In a preferred embodiment of the abovementioned process, the carbon dioxide gas is humidified with water vapor before it is fed into the electrolysis cell and into the gas space.  Here, the carbon dioxide gas is loaded with such an amount of water that the water vapor partial pressure of the catholyte in the cell corresponds to that of the water vapor partial pressure of the carbon dioxide gas fed in. This makes it possible to prevent water from being added to the electrolyte in the interior of the gas diffusion electrode at the phase boundary and water being withdrawn. It may be necessary to heat the carbon dioxide gas fed in so that a sufficient amount of water can be taken up by the carbon dioxide (page 6, [0087]).

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method described by WO ‘515 by providing a source into the vessel for water vapor because water vapor humidifies carbon dioxide gas.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the 

prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
	The selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (MPEP § 2144.04(IV)(C)).
b.	Wherein the ethanol can be turned into a supply of liquid hand sanitizer.
	WO ‘515 teaches converting carbon dioxide into ethanol (page 4, [0017]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the ethanol described by WO ‘515 with wherein the ethanol can be turned into a supply of liquid hand sanitizer because when the compound recited in the reference is substantially identical to that of the claims, claimed properties or functions may be presumed or inherent in the prior art. 
	A compound and all of its properties are inseparable. In re Papesch, 315 F.2d 381, 391, 137 USPQ 43, 51 (CCPA 1963) [MPEP § 2141.02(V)].
	Furthermore, CN ‘155 teaches that ethanol can be turned into a supply of liquid hand sanitizer (= a hand sanitizer is 50% to 60% ethanol) [ƿ [0030] and ƿ [0031]].
Regarding claim 3, the process of WO ‘515 differs from the instant invention because WO ‘515 does not disclose wherein the process can occur in a portable vessel.
WO ‘515 teaches a vessel (= an electrochemical cell 10) [page 11, [0042]].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process described by WO ‘515 with wherein the process can occur in a portable vessel because the fact that a claimed device is 

portable or movable is not sufficient by itself to patentably distinguish over an otherwise old device unless there are new or unexpected results (MPEP § 2144.04(V)(A)).

II.	Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/192515 (‘515) in view of Bulan (US Patent Application Publication No. 2021/0348286 A1) and CN 103977155 (’155) as applied to claims 1 and 3 above, and further in view of Cawley et al. (US Patent Application Publication No. 2019/0201312 A1).
	WO ‘515, Bulan and CN ‘155 are as applied above and incorporated herein.
	Regarding claim 2, the process of WO ‘515 differs from the instant invention because WO ‘515 does not disclose wherein the ethanol can be turned into a liquid to coat hand wipes.
	WO ‘515 teaches converting carbon dioxide into ethanol (page 4, [0017]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the ethanol described by WO ‘515 with wherein the ethanol can be turned into a liquid to coat hand wipes because when the compound recited in the reference is substantially identical to that of the claims, claimed properties or functions may be presumed or inherent in the prior art. 
	A compound and all of its properties are inseparable. In re Papesch, 315 F.2d 381, 391, 137 USPQ 43, 51 (CCPA 1963) [MPEP § 2141.02(V)].
	Furthermore, Cawley teaches that ethanol can be turned into a liquid to coat hand wipes (= short chain alcohols, in particular ethanol and propanol, are particularly preferred as carrier for an antimicrobial wipe or an antimicrobial hand sanitizer composition) [ƿ [0087] and ƿ 

[0088]].

Citations
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Song et al. (“High‐Selectivity Electrochemical Conversion of CO2 to Ethanol Using a Copper Nanoparticle/N‐Doped Graphene Electrode,” ChemistrySelect. (2016 Nov 16), Vol. 1, No. 19, pp. 6055-6061) is cited to teach nanostructured catalyst for the direct electrochemical conversion of CO2 to ethanol. The catalyst is comprised of Cu nanoparticles on a highly textured, N-doped carbon nanospike film (page 6055, abstract).
Rai et al. (“Comparison of Ethanol Hand Sanitizer Versus Moist Towelette Packets for Mealtime Patient Hand Hygiene,” American Journal of Infection Control (2017 Sep 1), Vol. 45, No. 9, pp. 1033-1034) is cited to teach the hand hygiene using the single-use ethanol hand sanitizer packet and the single-use moist towelette packet (page 1033, right column, lines 7-9).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDNA WONG whose telephone number is (571) 272-1349. The examiner can normally be reached Monday-Friday, 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at 

http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDNA WONG/Primary Examiner, Art Unit 1795                                                                                                                                                                                                        February 8, 2022